DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-8 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sizikov et al. (US 9746893) in view of Cheng et al. (US 20180329818) and Applicant Admitted Prior Art in the Applicant’s Specification dated 01/05/2020 (AAPA).
Regarding claim 1, Sizikov teaches
An information processing apparatus comprising: 
a solid-state drive; and ([0013], “ computer components 116-1-116-n installed thereon. For example, the circuit board 110 may include one or more processors (e.g., CPUs), memory storage devices”)
a processor (Fig. 1 (120 – hot swap controller) configured to perform a process to resume supplying power to the solid-state drive after an elapse of a waiting time period (col. 5, line 13, “a delay time period”) if a request to resume supplying power to the solid-state drive is received within a rated time period (Fig. 3, col. 5, “in response to a or power cycle ” and col. 10, lines 5-10, “ the longest discharge time may be selected as the delay time period so that each power circuit of the circuit board has sufficient time for its voltage level to decrease to the specified voltage during a power cycling event.”) from a start of a power shutoff to the solid-state drive, wherein the rated time period is a time period specified in a specification of the solid-state drive. (col. 5, lines 5-20, “The delay circuit 140 can delay the restoration of power to the primary power bus 114 after power has been removed from the primary power bus 114, e.g., in response to a or power cycle command 150. … the delay circuit 140 may prevent the hot swap controller 120 from turning on the switch 112 until a delay time period has lapsed.” And “A power cycling event generally includes removing power from the components 116-1-116-n and restoring power to the components 116-1-116-n”))
Sizikov and Fuks teach a rated time period but do not specifically teach that the rated time period is specified in the specification. AAPA teaches
wherein the rated time period is a time period specified in a specification of the solid-state drive. (“Specifications of typical SSDs specify that supplying power to the SSDs is not to resume for a rated time period from the start of the power shutoff.” pg. 2)
Sizikov and AAPA are analogous art. AAPA is cited to teach a similar concept of power management.  Based on AAPA, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Sizikov to use the rated time from the specification.  Furthermore, being able to use the rated time from the specification improves on Sizikov by being able to reduce the life of the SSD. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to prevent the “reduce[d] the life of the SSD”, pg. 2, AAPA
Sizikov and AAPA teach shutdown during a power cycle but do not specifically mention flushing the cache or updating the mapping. Cheng teaches
and during the waiting time period, deleting storing data in cache buffer of the solid-state drive or updating mapping table that contains information on data structure of the solid-state drive. ([0031], “Upon normal shutdown or restart of the data storage system 120, the controller 130 may save or flush cached host data units from the memory cache to the non-volatile memory array 150 along with performing other shutdown operations, including for example updating the logical-to-physical mapping or updating journal data.”)
Sizikov, Cheng, and AAPA are analogous art. Cheng is cited to teach a similar concept of power management.  Based on Cheng, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Sizikov and AAPA to flush the cache or update the mapping while in a shutdown procedure.  Furthermore, being able to flush the cache or update the mapping while in a shutdown procedure improves on Sizikov and AAPA by being able to have the system prepared for a restart. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to have the system prepared for a restart.
Regarding claim 3, Sizikov teaches wherein the waiting time period equals the rated time period. (col. 2, lines 14-27, “Computing components can be protected from damage caused by remainder voltages (e.g., charge that presents as a voltage) that remain on a circuit board when power is restored to the circuit board by delaying the restoration of power to the board until the remainder voltage has time to decrease to a specified level. Delaying the restoration of power until the remainder voltage has had time to decrease to the specified level ensures that state machines or other logic devices installed on the circuit board restart in known or predictable states. For circuit boards that include multiple circuits (e.g., multiple power circuits at different voltage levels), the restoration of power can be delayed to allow the voltage level of each circuit to decrease to the specified voltage level.”)
As to claims 7 and 8, Sizikov, Cheng, and AAPA teaches these claims according to the reasoning provided in claim 1.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowley, Fuks, and AAPA as applied to claim 1 above, and further in view of Morning-Smith et al. (US 20190205214).
Regarding claim 2, Rowley, Fuks, and AAPA teach delaying the wake-up a predetermined amount of time to make sure damage is not done to the system but does not teach the amount of time may be adjusted to minimized latency Morning-Smith teaches wherein if a time difference between a shutoff time at which power to the solid-state drive is shut off and present time at which the request to resume supplying power is received is less than the rated time period, the processor sets, as the waiting time period, a difference resulting from subtracting the time difference from the rated time period. ([0020], “if the tracked amount of off-time is less than a configured time at block 36, starting a timer for a duration based on a difference between the configured time and the tracked amount of off-time at block 37”)
Morning-Smith is cited to teach a similar concept of power management.  Based on Morning-Smith, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Rowley to make the total waiting period the time of the rated time.  Furthermore, being able to make the total waiting period the time of the rated time by using the difference between the time already passed and the rated time improves on Rowley and Fuks by being able to minimize the total wait time to the rated time. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because it improved the performance of the system by minimizing the wait time.
As to claims 5, Sizikov, Cheng, Fuks, AAPA, and Morning-Smith teaches these claims according to the reasoning provided in claim 4.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sizikov, Cheng, and AAPA as applied to claim 1 above, and further in view of Fuks, et al. (US 20110043275).
Regarding claim 4, Fuks teaches wherein power to the solid-state drive is shut off in a middle of successive shutoffs of power to units in the information processing apparatus, and (Where according to Fig. 3 Fuks can cycle between power shutoffs by cycling through the sleep state. Fig. 3, [0031], “In the sleep operational mode, at least one component of the IC is shut down to conserve energy. In the awake operational mode, at least a part of the component of the IC that is shut down to conserve the energy in the sleep operational mode wakes up from being shut down”)
wherein if the request to resume supplying power to the solid-state drive is received, the processor performs a process to discontinue power shutoff and to resume supplying power to the solid-state drive after the elapse of the waiting time period. ([0049], “In another example, if an analog circuitry shuts down and then awakes after a short period of time while a part of the analog circuitry is still being shut down, the analog circuitry may be damaged and the SoC may become unstable. FIG. 5 depicts an exemplary embodiment of the PS loader circuit 420 of FIG. 4. When at least one analog circuitry is being shut down, the PS loader circuit 500 of FIG. 5 delays a wake-up request of the analog circuitry for a duration of time, for example 30 nanoseconds, to ensure the analog circuitry is being cleanly shut down before being awoken”)
Fuks is cited to teach a similar concept of power management.  Based on Fuls, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Rowley to make the total waiting period the time of the rated time and delay the request for wake until the analog circuitry is shutdown appropriately.  Furthermore, being able to delay the wake time a predetermined amount of time if the request to wake occurs within the voltage bleed period (i.e. the rated time) improves on Rowley by being able to prevent damage to the system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because if “a part of the analog circuitry is still being shut down, the analog circuitry may be damaged … to ensure the analog circuitry is being cleanly shut down before being awoken”, [0049], Fuks
As to claims 6, Sizikov, Cheng, Fuks, and AAPA teaches these claims according to the reasoning provided in claim 4.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/           Examiner, Art Unit 2187                                                                                                                                                                                             
July 19, 2022

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187